DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Aurongzeb et al. (US 20170052751 A1).

Regarding Claim 1, Aurongzeb discloses A point of sale (POS) device (ABS reciting “An information handling system”. ¶60 reciting “FIGS. 4-10 illustrate a plurality of exemplary embodiments of display orientation modes for a dual display information handling system with two display screen integrably hinged along one side.”) comprising: 
a primary display to illustrate content in a first direction (One of the dual displays shown in Figs. 4-10 corresponds to a primary display); and 
a secondary display (The other one of the dual displays shown in Figs. 4-10 corresponds to a secondary display) to reflect a first content illustrated from a first section of the primary display, wherein the first content is reflected in a second direction opposite to the first direction. (¶61 reciting “two display screens are connected by a 360° hinge along one side with data and power connections so that communications and power may be shared between each side having a display screen. In one particular embodiment, the 360° hinge also allows any orientation between the two hinged display screens is available at any relative angle in from 0° in a fully closed position to 360° where the dual display screens are open fully so that the opposite sides of the display screens contact one another.” Further, ¶88 reciting “With dual screen sharing mode, the dual information handling system provides for duplicate display driver initiation to provide a duplicate image on both display screens.”)

Regarding Claim 4, Aurongzeb discloses The POS device of claim 1, comprising: 
an adjustable frame to angle the secondary display with respect to the primary display. (¶62 reciting “First display screen housing 410 and second display screen housing 420 are connected via a hinge structure 430 along one side of each screen.” Also see Figs. 3-10: hinge structure 330, 430, 530, 630, 730, 830, 930, 1030.)

Regarding Claim 5, Aurongzeb discloses The POS device of claim 4, wherein the secondary display is oblique with respect to the primary display. (See Figs. 4-10.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aurongzeb et al., and in view of Kim et al. (US 20150235346 A1).

Regarding Claim 2, Aurongzeb discloses The POS device of claim 1.
However, Aurongzeb does not explicitly disclose wherein the primary display is to illustrate a second content from a second section of the primary display different from the first section. 

It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Aurongzeb) to display a second content from a second section of the display different from the first section on the primary display (taught by Kim). The suggestions/motivations would have been to “allow users who located in opposite directions of a display unit in effectively enjoying the same content, owing to mirror flipping of a part of the content.” (¶102), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 3, Aurongzeb in view of Kim discloses The POS device of claim 2, wherein the first content corresponds to the second content, but in a horizontally flipped manner, wherein the first content is the second content flipped around a vertical axis. (Kim, Fig. 8(1) and 8(2) show the content flipped horizontally around a vertical axis. In addition, ¶100 reciting “The second part may be mirror flipped so as to be displayed on the basis of the second direction based on input sensed information (S930).” The suggestions/motivations would have been the same as that of Claim 2 rejections.)

Regarding Claim 7, Aurongzeb in view of Kim discloses A point of sale (POS) device comprising: 
a primary display to illustrate content in a first direction; (Aurongzeb, One of the dual displays shown in Figs. 4-10 corresponds to a primary display)
a secondary display (Aurongzeb, the other one of the dual displays shown in Figs. 4-10 corresponds to a secondary display) to reflect a first content illustrated from a first section of the primary display, wherein the first content is reflected in a second direction opposite to the first direction; (Aurongzeb, ¶61 reciting “two display screens are connected by a 360° hinge along one side with data and power connections so that communications and power may be shared between each side having a display screen. In one particular embodiment, the 360° hinge also allows any orientation between the two hinged display screens is available at any relative angle in from 0° in a fully closed position to 360° where the dual display screens are open fully so that the opposite sides of the display screens contact one another.” Further, ¶88 reciting “With dual screen sharing mode, the dual information handling system provides for duplicate display driver initiation to provide a duplicate image on both display screens.”)
and 
a controller to: 
illustrate a second content from a second section of the primary display; and 
flip the second content around a vertical axis to illustrate the first content from the first section of the primary display, wherein the first content corresponds to the second content, but in a horizontally flipped manner.
(Kim teaches displaying a second content from a second section of the primary display as shown in Fig. 8(2), “WHALE” in section 47. Furthermore, ¶98 recites “Referring to FIG. 9, the display apparatus may display content including a first part and a second part on the basis of a first direction in which a first user is located (S910). The first part and the second part may be included in the same content, the first part may be set to maintain the first direction in which the first user is located, and the second part may be set to be mirror flipped on the basis of a second direction.”, and ¶100 recites “The second part may be mirror flipped so as to be displayed on the basis of the second direction based on input sensed information (S930). The display apparatus may display the first part in the first direction and the mirror flipped second part (S940).” 
 Fig. 8(1) and 8(2) show the content flipped horizontally around a vertical axis. In addition, ¶100 reciting “The second part may be mirror flipped so as to be displayed on the basis of the second direction based on input sensed information (S930).” The suggestions/motivations would have been the same as that of Claim 2 rejections.)

Regarding Claim 8, Aurongzeb in view of Kim discloses The POS device of claim 7, comprising: 
an adjustable frame to angle the secondary display with respect to the primary display. (Aurongzeb, ¶62 reciting “First display screen housing 410 and second display screen housing 420 are connected via a hinge structure 430 along one side of each screen.” Also see Figs. 3-10: hinge structure 330, 430, 530, 630, 730, 830, 930, 1030.)

Regarding Claim 9, Aurongzeb in view of Kim discloses The POS device of claim 8, wherein while the frame is adjusted from a first position to a second position, the controller is to adjust placement of the first content on the primary display according to the amount the frame is adjusted.(Aurongzeb, ¶50 reciting “Similar to the camera, this proximity sensor information enables the system to correctly orient both displays on the display screens according to a viewing line of sight (or viewing vector) based on position and orientation of the user. The displays on each display screen may be oriented in landscape page orientation or portrait page orientation as well as determining which side should be the top of the display for each screen relative to the viewer. As described further below, a tilt of one or both display screens may also orient the display on the display screen via a gyroscope or accelerometer sensor providing this state of usage activity information.”)

Regarding Claim 10, Aurongzeb in view of Kim discloses The POS device of claim 8, wherein the secondary display is oblique with respect to the primary display. (Aurongzeb, Figs. 4-10.)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aurongzeb et al., and in view of LeBlanc et al. (US 20180088887 A1).

Regarding Claim 6, Aurongzeb discloses The POS device of claim 1.
However, Aurongzeb does not explicitly disclose wherein the secondary display is a heads-up display (HUD) comprising a transparent display to reflect the first content illustrated from the first section of the primary display.
LeBlanc teaches an HUD 63 as shown in Figs. 5C and 5D. ¶45 recites “the display 63 may be a transparent display and the car computer 62 may toggle the display 63 between a transparent mode and a display mode.  In some embodiments of the system 60, the image and/or data to be displayed on the displays 63 may originate from a phone application”. In other words, the transparent display 63 is an HUD and can be used as a secondary display to reflect images from a primary display such as a phone.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Aurongzeb) to use a transparent HUD as the secondary display (taught by LeBlanc). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim 12, has similar limitations as of Claim(s) 7, therefore it is rejected under the same rationale as Claim(s) 7.
Claim 13, has similar limitations as of Claim(s) 9, therefore it is rejected under the same rationale as Claim(s) 9.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aurongzeb et al. in view of Kim, and further in view of LeBlanc et al. (US 20180088887 A1).

Regarding Claim 11, Aurongzeb in view of Kim discloses The POS device of claim 7.
However, Aurongzeb in view of Kim does not explicitly disclose wherein the secondary display is a heads-up display (HUD) comprising a transparent display to reflect the first content illustrated from the first section of the primary display.
LeBlanc teaches an HUD 63 as shown in Figs. 5C and 5D. ¶45 recites “the display 63 may be a transparent display and the car computer 62 may toggle the display 63 between a transparent mode and a display mode.  In some embodiments of the system 60, the image and/or data to be displayed on the displays 63 may originate from a phone application”. In other words, the transparent display 63 is an HUD and can be used as a secondary display to reflect images from a primary display such as a phone.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/YI WANG/Primary Examiner, Art Unit 2611